IN THE UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT

                        _____________________

                             No. 98-40613
                           Summary Calendar
                        _____________________



NOEL EDWARD PLUNKETT,

                                                Plaintiff-Appellant,

                                versus

UNITED STATES OF AMERICA;
MICHAEL A. PURDY; J. DIAZ;
L. TEMPLE; J. GERALDI,

                                            Defendants-Appellees.
_________________________________________________________________

           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. C-97-CV-677
_________________________________________________________________

                             May 27, 1999

Before JOLLY, SMITH, and WIENER, Circuit Judges.

PER CURIAM:*

     Federal prisoner Noel Edward Plunkett appeals the magistrate

judge’s1 dismissal as frivolous, pursuant to 28 U.S.C. § 1915(e),

of his civil rights lawsuit alleging that a prison guard, Officer

Diaz, labeled him as a “snitch” to other prisoners in retaliation

for his earlier complaints about Officer Diaz and for another

lawsuit that he has filed.     Plunkett also argues that the other

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     1
      Plunkett consented to proceed before a magistrate judge.
defendants-appellees, by rejecting his prison grievance complaining

about Officer Diaz’s acts, condoned the retaliation.

     Plunkett does not brief any argument in connection with the

dismissal of the United States as a defendant to the lawsuit.             His

argument is therefore waived.        See Yohey v. Collins, 985 F.2d 222,

224-25 (5th Cir. 1993)(arguments not briefed on appeal are waived).

     Plunkett has not demonstrated that the magistrate judge abused

her discretion in dismissing his lawsuit.            Plunkett has failed to

allege sufficient facts to show that the defendants-appellees

violated his constitutional rights.           See Newton v. Black, 133 F.3d
301, 308 (5th Cir. 1998); Thompkins v. Belt, 828 F.2d 298, 303 (5th

Cir. 1997).       He has also failed to demonstrate a retaliatory

motive, either through direct evidence or by alleging a chronology

of events from which retaliation may plausibly be inferred.               See

Woods   v.    Smith,   60 F.3d 1161,    1166   (5th   Cir.   1995).   His

retaliation claims are therefore without arguable basis in law and

fact and were properly dismissed.

     Plunkett argues for the first time in his reply brief that he

has been the victim of racial discrimination and retaliation

because of his existing and threatened litigation, in violation of

his rights of equal protection, free speech, and access to the

courts.      However, this court will not consider issues raised for

the first time in a reply brief.           See United States v. Prince, 868
F.2d 1379, 1386.




                                      2
                                                 A F F I R M E D.2




    2
     The appellant’s motion for appointment of counsel and to file
brief in present form is DENIED.




                                3